UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK JUNIOR DEGRAFFENREID,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00147-TDS-1)


Submitted:   August 26, 2014                 Decided:    August 28, 2014


Before WILKINSON and    THACKER,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Graham T.
Green, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Frank    Junior    Degraffenreid          pled    guilty          to    being    a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1)            (2012),   and      reserved    the     right       to       appeal      the

district          court’s        denial      of      his     motion           to        suppress.

Degraffenreid claimed that officers impermissibly extended the

traffic stop occasioning their discovery of the firearm.                                       The

district court disagreed, finding that any unjustified delay in

the completion of the stop was de minimis and, therefore, not

violative         of     Degraffenreid’s      Fourth       Amendment          rights. *          We

affirm.

                 We review the district court’s legal conclusions de

novo       and    its    underlying       factual     findings          for    clear      error.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).                                    “We

. . . construe the evidence in the light most favorable to the

Government, the prevailing party below.”                     Id.

                 Degraffenreid      does     not    contest       the    validity         of   the

stop.       See United States v. Digiovanni, 650 F.3d 498, 506 (4th

Cir. 2011).             Once justified at its inception, “a traffic stop


       *
       We agree with the Government that Degraffenreid expressly
waived his contention that officers lacked the reasonable
suspicion necessary to frisk him for weapons during the traffic
stop by specifically confirming to the district court that he
was only challenging the stop’s duration. See United States v.
Claridy, 601 F.3d 276, 284 n.2 (4th Cir. 2010).



                                              2
must be limited in both scope and duration.”                            United States v.

Green, 740 F.3d 275, 280 (4th Cir. 2014) (internal quotation

marks omitted), petition for cert. filed, __ U.S.L.W. __ (U.S.

Apr.    10,     2014)      (No.    14-5165).            An    officer      must   diligently

perform       the     necessities      of       investigating          and   completing       a

traffic stop and may not materially deviate from that purpose

unless he has reasonable suspicion to do so.                         Id.

               Here,       Degraffenreid            does      not    contend      that      the

officers’ activities leading up to his frisk exceeded the scope

of   the      traffic      stop.     Moreover,          Degraffenreid        points    to    no

evidence contradicting the district court’s determination that

the officers did not intentionally stall the stop to allow time

for a drug-detection dog to arrive on the scene.                               Although the

officers       may     have    hoped      for       this     result,    their     subjective

desires have no bearing on the reasonableness of the seizure.

See Whren v. United States, 517 U.S. 806, 813 (1996).                                Nor does

Degraffenreid’s            speculation          about        which     portions      of     the

otherwise proper stop officers might have omitted in order to

speed its completion.               See United States v. Guijon-Ortiz, 660
F.3d 757,        770    (4th    Cir.        2011)        (explaining      that     “[t]he

reasonableness of a seizure depends on what the police do, not

on     what     they       might   have     done”          (internal     quotation        marks

omitted)).



                                                3
            Accordingly, we conclude that the district court did

not clearly err in determining that, at most, Degraffenreid was

detained    for   one     to    two   minutes       longer      than       necessary.

Considering that the officer issuing the warning ticket had not

yet explained the ticket to the driver when Degraffenreid was

searched,   we    agree   that    such       a   delay   was    de     minimis    and

constitutional.       See Green, 740 F.3d at 280-81; Guijon-Ortiz,
660 F.3d at 768-70.           We therefore affirm the district court’s

judgment.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately        presented     in    the    materials

before this court and argument would not aid in the decisional

process.

                                                                             AFFIRMED




                                         4